          Case 1:20-cv-00807-JKB Document 67 Filed 08/02/21 Page 1 of 6



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                          (Northern Division)

AMBIMJB, LLC,                                *
                                             *
     Plaintiff/Counter-Defendant             *
                                             * Civil Case Number: 1:20-cv-00807-JKB
v.                                           *
                                             *
STRATEGIC ARMORY CORPS, LLC,                 *
                                             *
     Defendant/Counter-Plaintiff             *



    PLAINTIFF/COUNTER-DEFENDANT’S MOTION FOR ENTRY OF FINAL
 JUDGMENT ON COUNT I (BREACH OF CONTRACT) OF PLAINTIFF’S SECOND
  AMENDED COMPLAINT, ENTRY OF FINAL JUDGMENT ON ALL COUNTS OF
 DEFENDANT/COUNTER-PLAINTIFF’S COUNTERCLAIM, AND FOR AN AWARD
                   OF PREJUDGMENT INTEREST

        Comes now Plaintiff / Counter-Defendant AMBIMJB, LLC (“Plaintiff” or “AMBI”), by

and through undersigned counsel and pursuant to Fed. R. Civ. P. 54(b), and hereby moves for entry

of final judgment on Count I (Breach of Contract) of its Second Amended Complaint (ECF No.

42), entry of a final judgment on all counts of Defendant/Counter-Plaintiff’s Counterclaim (ECF

No. 1-10), and for an award of prejudgment interest, for the reasons that follow:

        1. Plaintiff sued Defendant Strategic Armory Corps, LLC for breach of a Patent Purchase

Agreement executed on August 24, 2018 (the “Agreement”) and unjust enrichment. In response,

Defendant filed five contract-based counterclaims seeking rescission of the Agreement. By Order

entered March 12, 2021 (ECF No. 56), this Court granted Plaintiff’s Motion for Summary

Judgment (ECF No. 43) and denied Defendant’s Cross-Motion for Summary Judgment (ECF No.

41), leaving Plaintiff’s unjust enrichment claim as the sole remaining cause of action for

adjudication.



                                                1
            Case 1:20-cv-00807-JKB Document 67 Filed 08/02/21 Page 2 of 6



         2. The parties appeared before Magistrate Judge Copperthite on July 29, 2021, for a

second settlement conference, but were unable to reach an amicable resolution.

         3. Plaintiff now moves for entry of final judgment as to Count I (Breach of Contract) of

its Second Amended Complaint (ECF No. 42) in the amount of One Million Four Hundred

Thousand and 00/100 Dollars ($1,400,000), plus prejudgment interest of One Hundred Eight

Thousand Three Hundred Twenty-Eight and 77/100 Dollars ($108,328.77), as detailed below. 1            2


Plaintiff also moves for entry of final judgment as to all counts in Defendant/Counter-Plaintiff’s

Counterclaim (ECF No. 1-10).

         4. Fed. R. Civ. P. 54 provides:

                    When an action presents more than one claim for relief--whether as a claim,
                    counterclaim, crossclaim, or third-party claim--or when multiple parties are
                    involved, the court may direct entry of a final judgment as to one or more, but
                    fewer than all, claims or parties only if the court expressly determines that there
                    is no just reason for delay.

         5. This Court has held, “[i]n deciding a motion brought pursuant to Rule 54(b), the Court

must consider first whether the judgment is in fact final; and second, whether ‘there is no just

reason for delay.’ A judgment is final if it is ‘an ultimate disposition of an individual claim entered

in the course of a multiple claims action.’” BRC Uluslararasi Taahut v. Ticaret A.S., 8:19-CV-

00771-PX, 2020 WL 6801933, at *10 (D. Md. Nov. 19, 2020) (internal citations omitted).

         6. Here, the Court’s ruling on summary judgment (ECF No. 56) is the ultimate disposition

of the breach of contract claim Plaintiff asserted against Defendant in Plaintiff’s Second Amended

Complaint (ECF No. 42), and the five contract-based counterclaims Defendant filed against




1
    The prejudgment interest calculation accounts through August 2, 2021.
2
 Plaintiff reserves all rights to seek attorney’s fees, nontaxable expenses, and costs as determined
by subsequent motion pursuant to Fed. R. Civ. P. 54(d)(2) and L.R. 109.
                                                   2
          Case 1:20-cv-00807-JKB Document 67 Filed 08/02/21 Page 3 of 6



Plaintiff in its counterclaim (ECF No. 1-10). As to the claims and counterclaims resolved by way

of summary judgment, there is nothing further for this Court to consider or decide before it may

direct an entry of final judgment.

       7. As to whether “no just reason” exists for delay, the Fourth Circuit directs this Court to

consider several factors:

                   (1) the relationship between the adjudicated and unadjudicated claims; (2) the
                   possibility that the need for review might or might not be mooted by future
                   developments in the district court; (3) the possibility that the reviewing court
                   might be obliged to consider the same issue a second time; (4) the presence or
                   absence of a claim or counterclaim which could result in a set-off against the
                   judgment sought to be made final; (5) miscellaneous factors such as delay,
                   economic and solvency considerations, shortening the time of trial, frivolity of
                   competing claims, expense, and the like.

Id.

       8. In this case, while the adjudicated and unadjudicated claims arise from the same

business relationship between Plaintiff and Defendant, this Court has repeatedly demonstrated its

wherewithal to distill facts underpinning that relationship as they may bear upon the resolved

contract claims – money due and owing under an express contract – and unresolved unjust

enrichment claim – money due and owing for services rendered at the request of Defendant. The

legal issues are also separate and distinct.

       9. Indeed, in explaining its rationale for denying Defendant’s Motion for Summary

Judgment as to Plaintiff’s unjust enrichment claim (ECF No. 49), this Court concluded “a dispute

of material fact exists as to whether Brown intended to provide the engineering services in an

affirmatively voluntary fashion, or instead provided services at the request of SAC.” (ECF No. 55

at 21-22). A reviewing court would certainly have the same aptitude.

       10. What’s more, Defendant ceased making payments to Plaintiff on August 15, 2019,

leaving $1,400,000 of the total purchase price unpaid. (ECF No. 42 ¶¶ 17-18). It took over a year

                                                3
          Case 1:20-cv-00807-JKB Document 67 Filed 08/02/21 Page 4 of 6



and a half of hard fought and costly litigation for Plaintiff to prevail on summary judgment.

Plaintiff now seeks to enforce and collect upon final judgment as to its breach of contract claim.

Adjudication of Plaintiff’s remaining unjust enrichment claim should not delay Plaintiff’s

enforcement and collection efforts as to the resolved claims; especially, where, as here, trial on

Plaintiff’s unjust enrichment claim has not been scheduled.

       11. In addition to the principal sum of $1,400,000 due on its breach of contract claim,

Plaintiff is also due prejudgment interest calculated from the date each $100,000 monthly

installment should have been paid by Defendant to Plaintiff, namely, from August 15, 2019,

through July 15, 2020.

       12. In Maryland, “prejudgment interest is allowed as a matter of right when the obligation

to pay and the amount due [have] become certain, definite, and liquidated by a specific date prior

to judgment so that the effect of the debtor's withholding payment was to deprive the creditor of

the use of a fixed amount as of a known date” Baltimore County, Maryland v. Aecom Services,

Inc., 200 Md. App. 380, 424, 28 A.3d 11, 37 (2011) (citing Buxton v. Buxton, 363 Md. 634, 656–

57, 770 A.2d 152 (2001)); Imgarten v. Bellboy Corp., 383 F. Supp. 2d 825, 847, 2005 WL 1961323

(D. Md. 2005) (noting prejudgment interest is available “as a matter of right” in cases involving

liquidated claims).

       13. The table below shows each month the monthly installment under the Agreement was

due and the amount of interest due from the monthly installment due date to August 2, 2021:

                   Patent Purchase Agreement        Days Between Due Date        Interest Due at
                  Monthly Installment Due Date        and August 2, 2021        6% Per Annum 3
                  August 15, 2019                            706                       $11,605.48
                  September 15, 2019                         687                       $11,293.15

3
 “The Legal Rate of Interest shall be Six per cent. per annum; unless otherwise provided by the
General Assembly.” Md. Const. art. III, § 57


                                                4
         Case 1:20-cv-00807-JKB Document 67 Filed 08/02/21 Page 5 of 6



                   Patent Purchase Agreement        Days Between Due Date        Interest Due at
                 Monthly Installment Due Date         and August 2, 2021        6% Per Annum 3
                 October 15, 2019                            657                       $10,800.00
                 November 15, 2019                           626                       $10,290.41
                 December 15, 2019                           596                        $9,797.26
                 January 15, 2020                            565                        $9,287.67
                 February 15, 2020                           534                        $8,778.08
                 March 15, 2020                              505                        $8,301.37
                 April 15, 2020                              474                        $7,791.78
                 May 15, 2020                                444                        $7,298.63
                 June 15, 2020                               413                        $6,789.04
                 July 15, 2020                               383                        $6,295.89
                                                         Total Interest Due:         $108,328.80


       14. For the foregoing reasons, entry of final judgment as to Count I (Breach of Contract)

of Plaintiff’s Second Amended Complaint in favor of Plaintiff and against Defendant is warranted.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

           a. Grant Plaintiff’s Motion for Entry of Final Judgment;

           b. Enter final judgment as to Count I (Breach of Contract) of Plaintiff’s Second

              Amended Complaint in favor of Plaintiff and against Defendant in the principal

              amount of One Million Four Hundred Thousand and 00/100 Dollars ($1,400,000),

              plus prejudgment interest of One Hundred Eight Thousand Three Hundred Twenty-

              Eight and 77/100 Dollars ($108,328.77);

           c. Enter final judgment as to all counts in Defendant/Counter-Plaintiff’s Counterclaim

              in favor of Plaintiff and against Defendant; and

           d. Grant such other and further relief as Plaintiff’s cause may require.




                                                5
         Case 1:20-cv-00807-JKB Document 67 Filed 08/02/21 Page 6 of 6



                                                    Respectfully submitted,

                                                    KELLY DORSEY, P.C.

Dated: August 2, 2021                            By: /s/ Gregory A. Dorsey
                                                     Gregory A. Dorsey
                                                     Federal Bar No. 25218
                                                     Syed Shaun A. Bokhari
                                                     Federal Bar No. 30161
                                                     10320 Little Patuxent Parkway, Suite 608
                                                     Columbia, Maryland 21044
                                                     Telephone: (410) 740-8750
                                                     Facsimile: (443) 542-0069
                                                     gdorsey@kellydorseylaw.com
                                                     sbokhari@kellydorseylaw.com

                                                    Attorneys for AMBIMJB, LLC

                                CERTIFICATE OF SERVICE

   I hereby certify that the foregoing has been served on August 2, 2021 via the Court’s electronic

filing system upon:

       Steven E. Tiller
       stiller@wtplaw.com
       Timothy R. Willman
       twillman@wtplaw.com
       WHITEFORD, TAYLOR & PRESTON, L.L.P.
       7 Saint Paul Street, Suite 1500
       Baltimore, Maryland 21202
       (410) 347-8700

       Attorneys for Strategic Armory Corps, L.L.C.


                                                        /s/ Gregory A. Dorsey




                                                6
